Title: To John Adams from Oliver Wolcott, Jr., 17 September 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir,
Trenton Sept. 17th. 1798

The Secretary of Was has permitted me to peruse your Letters to him dated the 14th. and 29th. of August, and after much reflection and some hesitation, I have ventured to request him to delay transmitting to you, the Commissions of the General Officers, untill I could accompany his official dispatch with a communication of my sentiments, upon the arrangement which appears to be meditated.
Although I am perfectly sensible of the delicate nature of the step which I am about to take, yet when I reflect upon the important consequences which will ensue, if any mistake is now made, and especially when I consider how intimately the public safety is connected, with the honour, personal influence and character of the Chief of our Nation, I feel it to be a duty to dismiss reserve and to rely for my justification upon that candour and impartiality, with which the President has always listened to opinions arising from pure motives, even when those opinions have been opposed to his own judgement.
I am the more emboldened to write with confidence, because I have hitherto inpressed no opinion to the President, nor had the least agency direct or indirect in the measures which have been adopted relative to the formation of an Army. The first intimation which I had of the appointment of General Washington, was from a member of the Senate after the nomination had been made.—The Act directing the immediate augmentation of the Army originated in Congress, while I was absent from the Seat of Government;—there has never yet been to my knowledge any systematical view presented to the President or Congress of the means which are relied upon, for giving effect to the Law:—the knowledge of the appointments of General Officers was first received by me in Connecticut;—if therefore individuals influenced by self love, have pressed their pretensions with too much zeal, it has happened that I have not been the instrument of promoting their wishes—I do not mention these circumstances as being meritorious, I am sensible that they have been altogether accidental;—they will however prove that my mind is as little biassed as possible by preconceived opinions.
I have attentively perused the Presidents instructions to the Secretary of War, dated the 6th. of July directing him to announce to General Washington his appointment, and to “obtain his advice in the formation of a List of Officers,” and have at the same time considered General Washingtons reply. The Presidents instructions were unquestionably wise, proper, and fully adequate to their object, and the Secretary of War assures me, that they were in no degree exceeded.—General Washingtons answer was certainly prudent and respectful;—it could not have been expected by him, nor would it have been consistent with the dignity of the Presidents station to have stipulated to surrender, the power of nomination or appointment;—in fact General Washington has never disclosed a wish to interfere with any of the powers constitutionally vested in the President.
Nevertheless I presume it to have been the intention of the President and the expectation of General Washington, that the principal arrangements should be made in concert;—this I take for granted, because no argument appears necessary to prove, that a perfect concert must subsist between the President and Commanding General; that without such concert everything must go wrong;—that not only no Army will be raised, but on the contrary such jealousy, rivalship and animosity will be produced by the conflicting passions of powerful individuals, as no authority in this Country can possibly compose.
The circumstances of the case in respect to Genl Washington appear therefore to be, first, that he was nominated to command the armies without any previous consultation or notice;—second, that his “advice in the formation of a List of Officers” was requested, accompanied with an intimation that “his opinion on all subjects would have great weight”; third, that General Washington formed a List of Officers, and after mature deliberation settled the rank, which in his judgement, the Officers in question ought to enjoy in the proposed Army; fourth, that in the nominations exhibited by the President to the Senate, the order proposed by General Washington respecting those Gentlemen was preserved.
The “advice” of General Washington was therefore that Alexander Hamilton should be appointed Inspector General, with the rank of first Major General, Charles Cotesworth Pinckney, second Major General, and Henry Knox, third Major General—Whatever may have been the opinion of the President respecting the effect of the order of appointment, the opinion of General Washington and the expectation of the public is, that General Hamilton will be confirmed in a rank second only to the Commander in Chief.
I am persuaded that no personal considerations distinct from the public Interest have influenced General Washington, and it is impossible that the public should be governed by any but views of the general Welfare, in awarding the second rank to General Hamilton;—there does no exist a more sincere friend to General Knox than the Commander in Chief;—the preference has been founded solely on public considerations; on a peculiar fitness of character, and on the utility of vesting a high command in the Office of Inspector General.
Contrary to expectation, General Knox claims the first rank, and in support of his pretensions refers to a rule adopted in the revolutionary War, by which according to his statement, among Officers appointed to the same grade, on the same day, their relative rank in the new grade, was to be determined by their respective ranks, prior to such new appointments.
No general and unqualified rule of the kind alluded to by General Knox, is to be found by me in the resolutions of Congress: it is however presumed that the regulations prescribed on the 24th. of November 1778, are those to which he refers.—A due attention to these regulations will evince, that they are wholly inapplicable to the present state of things, and that they contain many exceptions with reference to the Army for which they were formed.
The first of the rules established on the 24th. of November 1778, is the only one, which can in any degree support General Knox’s pretensions;— this merely determines the rank of Commissions in the eighty eight battalions ordered to be raised during the war, by the resolution of Congress of the 16th. of September 1776.—Prior to this time the force of the United States consisted of Troops engaged for limited periods;—some under the authority of Congress, others under the authority of the respective States. After the permanent Army was raised, new Commissions were issued to the Officers;—the power of appointment except of General Officers, being vested in the States, it could not but happen, that the dates would be filled up very erroneously;—the true effect of the rule above referred to, was merely to correct these errors;—the rank of the Officers in the sixteen additional Battalions, of the new Levies, of the flying Camp and Militia, of Officers who had been or were prisoners with the Enemy and cases where different rules had been established in the respective States, were expressly excepted from the regulation;—it was moreover provided that a resignation should preclude any claim or benefit from former rank, under a new appointment.
Giving therefore the utmost latitude to the rule presumed to be refered to, by General Knox, it only proves, that in cases of continued service, under a Commission from Congress, and in respect to appointments made under the same Act, and where the rank had not been settled, and where no different rule was established by the particular state, the rank under a former Commission should govern. There is clearly nothing in this rule, which is highly equitable and perfectly well adapted to the difficulty which it was intended to redress, that can settle the grade of rank, between distinct Offices namely between the Office of Inspector General and that of Major General.
But if it is contended that the Office of Inspector General and Major General are of the same dignity or if the former draws after it no precise rank and if recourse must be had to the obsolete resolutions of Congress, to settle the relative rank of the Gentleman in question, the most apposite rule which I can discover will be found in the resolution of Congress passed on the 4th. day of January 1776. viz.
“Resolved that in all elections of Officers by Congress, where more than one are elected on the same day, to commands of the same rank, they shall take rank of each other according to their election and the entry of their names on the minutes; and their Commissions shall be numbered to shew their priority.” The principle of this resolution pointedly applies to the present case;—having been adopted to settle the relative rank of newly appointed Officers, for a new Army.
My opinion however is, that the resolutions of Congress afford no rule for deciding the question, except as they are reconcileable with the present Constitution of the United States, the actual state of the Country, and as being founded in reason they may hereafter be adopted for the government of an Army when actually formed.
The President is now about to form an Army; and it is an uncontrovertible fact, that before their recent appointments, Alexander Hamilton and Henry Knox possessed no rank whatever;—they were private Citizens; their just pretensions to appointments were founded solely on their merits; and their new stations, were consequently to be determined by their comparative qualifications.
It would have been as becoming in the Candidates and certainly less embarrassing to the President if all had submitted in silence to the Presidents determination after consultation with General Washington; superlative disinterestedness is however rare; what has happened in this case, will eternally happen;—There is not one man of real merit and virtue among a thousand whose estimate of himself does not exceed that of his acquaintance:—if General Hamilton thinks the second rank his due, so does General Knox in respect to himself;—General Hamiltons pretensions are however seconded by the wishes of General Washington and by the opinion of a vast majority of the wisest and most efficient supporters of the Government in every part of the United States;—The political enemies of both Gentlemen are the same, but while they respect and confide in the great talents of the former, they estimate the abilities of the latter by a different scale.
The opinion of General Washington being in favour of General Hamilton; the public voice having awarded the second rank to him, in consequence of his merits and the supposed effect of the act of the President himself; it being certain to my mind that General Knox will not accept an appointment with rank inferiour to Generals Hamilton and Pinckney; and it being equally certain, that General Hamilton will not renounce the station in which he supposes himself properly placed, but rather decline the service; the interesting question arises, What is to be done? Taking it for granted that General Knox or General Hamilton will decline service, it is necessary to consider maturely the consequences of a decision against either of these Gentlemen.
The question of rank so far as it is a personal question ought to be entirely out of view, for surely the public Interest ought not to yeild to the ambition or vanity of either of the Gentlemen:—their relative rank is important only in relation to the duties of their Offices, and as it may affect the continuance of one of them in service;—the office of General Hamilton is that of Inspector General as well as Major General; that of General Knox only Major General.
I am no Soldier, and no judge of military questions except so far as they are capable of being tested by the principles of Common sense;—there are I presume some special duties, annexed to the Office of Inspector General, distinct from that of a Major General and I also presume that it is important that the former should have an elevated rank to secure the full effect of his arrangements; The Law only determines that the Inspector General, shall enjoy the rank of Major General; the official grade being the same, personal rank, must therefore depend on the pleasure or determination of the President, on a full consideration of all the circumstances, which must influence his decisions.
General Washington has clearly expressed his opinion or rather “advice” on this point, and by a Letter of his to General Hamilton, which I learn from the Secretary of War, was by him submitted to the Presidents perusal, but which doubtless has escaped his recollection, I find that General Washington relies upon the efficient aid of General Hamilton—. By the same Letter it appears further, that the only difficulty in his mind arose, (and that very much from local considerations) on the relative rank of Generals Hamilton and Pinckney, and that with a knowledge of all the Gentlemen and with the most intimate acquaintance with Generals Hamilton & Knox, General Washington deliberately and explicitly arranged the last below the other two; These are his words; “with respect to my friend General Knox, whom I loved and esteem, I have ranked him below you both.”
Considering all the circumstances of General Washingtons services and retirement, it was certainly a serious question for him to determine, whether he should again encounter the perils of public life—having consented, it will be expected by all dispassionate men, that his reasonable wishes should be gratified—And what is the present question? Merely, whether General Hamilton shall or shall not precede General Knox in command. If the question is important to one of the Gentlemen, it is equally so to the other.—If the services of both cannot be retained, ought not General Washingtons deliberate advice, seeing it has been asked, to influence the final decision?
But the Presidents Letter to the Secretary of War dated the 14th. of August, contains the idea that the five New England states, will not rest satisfied unless General Knox is allowed the second Rank;—The President will I hope pardon an observation which is extorted from me, by the declaration of this sentiment;—it is—that the elevated station which you justly hold, is attended with some peculiar infelicities;—among which that of remaining uninformed or being misinformed respecting some things which are commonly known in subordinate spheres, is not the least unfortunate. I can assure the President that General Knox has no popular character, even in Massachusetts;—that in the other States his influence is a mere nullity—I do not know one public character of eminence of the Age whose active services must support the War, into which we are entering, who estimates General Knox according to my opinion of his real merits—And his character such as it is, has been supported by the supposed patronage of General Washington.—The people of New England will not be flattered by the idea of being personified by General Knox;—the numbers who are willing to trust the fame of New England to his disposal is indeed small.—I am however sensible that some inconveniences, will ensue, if General Knox, should decline service, and sincerely regret that they cannot be avoided.
If however General Knox should decline though some of his particular friends may murmur, yet the public will not justify their complaints—Besides his conduct will not be consistent with his own professions—In a Letter to the President now on the files of the War Office, dated June 26th. is the following passage “whoever you should please to appoint as the immediate commanding Officer of the provisional Army, you will I am persuaded contemplate General Washington, as the efficient Commander in Chief”—After saying so much, I should loose all self respect, were I not to say, that if there be any service, to which my humble abilities, should be judged equal, that I should faithfully and ardently endeavour to execute it, believing as I do, that the occasion will demand the labours of all the friends of their Country, to defend its rights against the all devouring rapacity of the French Rulers”.—After such a declaration could it be imagined, that General Knox, was merely willing to be the second in command under General Washington!!
The result of my reflections on this point is, that what has been done, ought not to be changed, and that the least evil will to suffer General Knox, to decline service if that is his intention.
But if General Knox is allowed the rank he claims, and General Hamilton declines contrary to what in my opinion is his duty, the evil will not end with the wound to General Washingtons feelings; nor with the public disappointment. There will be really no character high in rank accustomed to that close attention & possessed of that various information of the resources of the Country and skilled in the formation of those systematical arrangements, which the state of our Country indispensibly requires.—If all the requisite qualifications cannot be found united in one person, perhaps some which are not considered as appropriate to the character of a General, are most necessary, for without good economical regulations in every department of the service, millions will be expended, and we shall nevertheless be unable to maintain an adequate Army in the field, even for a short period.
Besides the Presidents acts must be founded on and be consistent with some principle—And if one Officer is allowed to claim rank with reference to services in the late War, all will expect the same privelidge—If the principle is allowed in some instances and not allowed in others, the conduct of the President will be considered as arbitrary and directed by personal favour;—If former rank is allowed to govern in all cases, General Hand must preceed Generals Pinckney & Lee & Brigadier General Dayton must yield to Brigadier General White; besides in new appointments it will be impossible to make a distribution of the Officers of the late Army, according to their real merits.
I will close this long Letter by observing that whatever judgement the President may form, I rely with entire confidence, that he will do justice to the motives which have induced me to use this degree of freedom.
I have the honour to be / with perfect deference / Sir, / your most obedt. servant

Oliv. Wolcott.